DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 3, 2022.
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on June 3, 2022 is acknowledged.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1, in line 12, the reference numeral “(13)” should be deleted.
In claim 11, in line 3, the word --- the --- should be inserted before the term “DC-DC converter”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 5, in the last line, the claim set forth that the “bias voltage is provided to the third electrode”, wherein claim 5 is dependent on claim 1 which sets forth that “the bias voltage is provided to the second electrode” in line 15.  Claim 5 therefore requires that the bias voltage is provided to the third electrode and to the second electrode, or, in other words, the bias voltage is provided to two electrodes (i.e. second and third electrode).  However, though the specification does set forth that the bias voltage is provided to the “third electrode” (see paragraphs [0027]-[0028], [0043] and [0086] of the corresponding PG-Pub 2021/0113195), the specification does not provide support that the bias voltage is provided to an additional electrode (i.e. the “second electrode”).  The claim therefore fails to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the cell floor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the membrane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US Pub No. 2007/0167814) in view of Van Rens et al. (WO 2015/086413)., alone, or, alternatively, further in view of Zhao et al. (US Pub No. 2018/0015504).  For convenience, with regards to Van Rens, Examiner refers to the equivalent specification of US Pub No. 2016/0310992, which is in the same family of patents. 
With regards to claims 1 and 5, Wakabayashi et al. disclose a capacitive micro-machined ultrasound transducer, CMUT, device comprising: 
a CMUT cell (paragraph [0015], referring to the probe having an ultrasonic transducer unit formed with multiple c-MUT elements); and 
probe circuitry physically and electrically connected to the CMUT cell (paragraphs [0016]-[0017], referring to the ultrasonic transducer units being formed on a flexible circuit substrate; paragraphs [0100]-[0103], referring to the transducer control circuit block 32; Figures 2-3, note that the ultrasonic transducer units (38) are physically and electrically connected to the probe circuitry), wherein the probe circuitry comprises: 
ultrasound transmission circuitry including a pulser circuit (45, 46) (paragraphs [0100]-[0103]; [0116]-[0117], referring to the pulse unit (46) made up of m pulsers (45), wherein the input ends of the pulsers (45) are connected to a transmission waveform generating circuit (50); Figures 2-3);
ultrasound reception circuitry (47, 48) (paragraph [0116]; Figure 3) and 
a DC-DC converter (51, 59) for generating a bias voltage for the CMUT cell (paragraph [0119], referring to the DC bias voltage generating control unit (i.e. DCBS), wherein the DCBS would inherently include a DC-DC converter in order to generate a varying DC bias voltage; Figure 3) wherein 
the pulser circuit (45, 46) and the DC-DC converter (51, 59) are integrated as a single probe circuit (paragraphs [0109]-[0111], [0121]; Figures 2-4, note that the pulser circuit (45, 46) and the DC-DC converter (51, 59) are within the same circuit block (32)), 
the CMUT cell comprising first and second electrodes (paragraph [0023], referring to the capacitive ultrasonic transducer cells are made up of a first electrode and a second electrode; paragraphs [0138], [0140], referring to the upper electrodes (65) and the lower electrodes (76); Figure 6).
	However, Wakabayashi et al. do not specifically disclose that the pulser circuit is adapted to apply an AC voltage to the first electrode and the bias voltage is provided to the second electrode.
	Further, with regards to claim 5, Wakabayashi et al. do not specifically disclose that the CMUT cell further comprises a third electrode (B) which is capacitively coupled with the first or second electrode, wherein the bias voltage is provided to the third electrode. 
	Van Rens et al. disclose an ultrasound transducer array comprising three electrode CMUT cells, wherein a first electrode (S1) is coupled to the cell membrane (114) and can move with the membrane and a second electrode (S2) of the CMUT cell is deposited onto the substrate (112) opposing the third electrode (B) on the side opposite to the cavity (8) (Abstract; paragraphs [0035], [0039]; Figures 1, 7).  The spacing between the CMUT electrodes (S1 and B) is controlled by applying a DC bias voltage to the third electrode (B) from a DC bias source (104) and, for transmission, the first electrode (S1) and the second electrode (S2) are driven by an r.f. generator whose a.c. signal causes the membrane to vibrate and transmit an acoustic signal (paragraphs [0040]-[0043]; Figures 1, 7, note that the “third electrode B” can be viewed as corresponding to the claimed “second electrode” and either the first or second electrodes (S1, S2) can be viewed as corresponding to the claimed “first electrode”). The cMUT provides user safety improvement and reduction of the system supply voltage (paragraphs [0010]-[0013], [0019], [0074]-[0077]).  The CMUT cell may comprise an additional bias electrode (B2) located such that the third electrode (B) and the additional bias electrode (B2) are opposing each other through the cavity of the CMUT cell (paragraphs [0011], [0067], note that the electrode (B2) or (B) can be viewed as corresponding to the claimed “third electrode”, with the other electrode (i.e. B2 or B) can be viewed as corresponding to the claimed “second electrode”; Figure 7).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the pulser circuit of Wakabayashi et al. be adapted to apply an AC voltage to the first electrode and the bias voltage be provided to the second electrode and have the CMUT cell of Wakabayashi et al. further adopt the electrode configuration comprising a third electrode which is capacitively coupled with the first or second electrode, wherein the bias voltage is provided to the third electrode, as taught by Van Rens et al., in order to provide user safety improvement and reduction of the system supply voltage (paragraphs [0010]-[0013], [0019], [0074]-[0077]).
	With regards to the “DC-DC converter” limitation, if the DCBS of Wakabayashi et al. is not considered to inherently include a DC-DC converter, alternatively, Zhao et al. disclose a CMUT including a plurality of electrodes and a bias voltage supply (610), wherein the bias voltage supply (610) includes a DC-to-DC converter (702) and one or more bias generators (706) which convert a low DC voltage (708) into a high DC voltage, etc. (Abstract; paragraph [0095], Figures 6-7).
	Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the bias voltage for the CMUT cell of the above combined references be generated using a “DC-DC converter”, as taught by Zhao et al., in order to effectively provide the ability to convert a low DC voltage into a high DC voltage, etc. (paragraph [0095]).  
	With regards to claim 2, as discussed above, the above combined references meet the limitations of claim 1.  However, Wakabayashi et al. do not specifically disclose that the probe circuitry comprises an application specific integrated circuit which includes at least the pulser circuit and the DC-DC converter  Van Rens et al. disclose that the substrate of a CMUT cell can be coupled to a top surface of an application specific circuitry (ASIC) layer, wherein the CMUT cell, including the signal transmitter/receiver, may be implemented as part of the circuitry electronics provided by the ASIC (paragraph [0043], Figures 1, 7).  Their invention allows for miniaturization of cMUT bias related electronics and user safety improvement (paragraphs [0059], [0074]-[0075]).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the probe circuitry of Wakabayashi et al. comprise an application specific integrated circuit which includes at least the pulser circuit and the DC-DC converter, as taught by Van Rens et al., in order to allow for miniaturization of cMUT bias related electronics and user safety improvement (paragraphs [0059], [0074]-[0075]).
	With regards to claim 3, Wakabayashi et al. disclose that the CMUT cell is monolithically integrated with the probe circuitry (paragraphs [0109]-[0111], [0121]; Figures 2-4, note that the CMUT cell (37, 38) is integrated in the circuit block (32)).
	With regards to claim 6, Van Rens et al. disclose that the capacitive coupling is realized by a dielectric layer (131, 133) sandwiched between and being in direct contact with the capacitively coupled electrodes (paragraphs [0011]-[0012], [0048], [0067]; Figures 1, 7).  
	With regards to claim 7, Van Rens et al. disclose that the third electrode is located in the cell floor (see Figure 7, note that the third electrode could be considered as the B electrode, which is located in the cell floor (i.e. bottom cell region between (B) and ASIC). 
	With regards to claim 8, Van Rens et al. disclose that the ultrasound transmission circuitry and the ultrasound reception circuitry are coupled to the first electrode (S1) and the second electrode (S2) for causing and sensing vibration of the membrane (paragraph [0004], [0018], referring to the signal transmitter/receiver (105) coupled to the first electrode and the second electrodes for causing/sensing vibration of the membrane; Figures 1 and 7).
	With regards to claim 9, Wakabayashi et al. disclose that there is no storage capacitor for the bias voltage external to the probe circuitry (see Figure 3, wherein the DC bias voltage generating control circuit is internal to the probe circuitry (32) and further there is no storage capacitor for the bias voltage external to the probe circuitry).
	With regards to claim 10, Wakabayashi et al. disclose an ultrasonic probe comprising an array of CMUT devices according to claim 1 (Abstract; paragraphs [0015]-[0018], referring to the multiple cMUT elements, which would inherently form an array of CMUT devices; paragraph [0130], referring to the array-type capacitive ultrasonic transducer (33); Figures 3-4).
	With regards to claim 11, Wakabayashi et al. disclose an ultrasonic imaging system comprising the ultrasonic probe according to claim 10 (see rejection of claim 10) and a controller (52) for controlling the ultrasound transmission circuitry, ultrasound reception circuitry and DC-DC converter (paragraph [0119], [0127], [0129]; Figure 3). 
	With regards to claim 12, Wakabayashi et al. disclose that the controller is adapted to provide (i) ultrasound signal generation and processing and (ii) DC-DC conversion, in a time sequential manner (paragraphs [0173], [0193], [0204], [0281], [0283]-[0284]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. in view of Van Rens et al., alone, or further in view of Zhao et al., as applied to claim 1 above, and further in view of Knight (US Pub NO. 2006/0084875).
With regards to claim 4, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the DC-DC converter comprises a capacitive switch mode converter.
Knight discloses an imaging device (110) which includes a CMUT array (202 and bias circuitry (102), all of which are integrated on a common substrate (204) (Abstract; paragraph [0028]; Figure 4).  The bias circuitry (102) includes a signal blocking circuit (404) and a charge pump (406) configured to apply the DC bias voltage (310) to the array (202), wherein a bias signal is transmitted to supply charge to charge pump (404) and generate the DC bias voltage level (310) necessary to properly bias the CMUTs (paragraph [0028]).  The charge pump includes a charge storage unit, such as a switched capacitor bank and the like (paragraph [0028], note that the “switched capacitor bank” serves as a capacitive switch mode converter).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the DC-DC converter of the above combined references comprise a capacitive switch mode converter, as taught by Knight, in order to efficiently generate and apply the DC bias voltage level necessary to properly bias the CMUTs (paragraph [0028]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Marshall et al. (US Pub No. 2013/0079642) disclose bias circuitry for a cMUT, wherein the circuitry includes one or more charge pumps (506) which are arranged to store charge signals and which include a charge storage unit, such as a switched capacitor bank (paragraphs [0028], [0048]).
Kandori (US Pub No. 2014/0360272) discloses a drive device for a capacitive transducer including a cell, wherein a first DC voltage applying unit is electrically connected to one of the first electrode and the second electrode and a second DC voltage applying unit is electrically connected to another of the first electrode and the second electrode, wherein the a voltage lower than a voltage applied to the one of the first electrode and the second electrode is applied by the first DC voltage applying unit (Abstract, paragraph [0008]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793